EXHIBIT 99.1 MAHANAGAR TELEPHONE NIGAM LIMITED NEWS RELEASE For Immediate Release September 30, 2011 MAHANAGAR TELEPHONE NIGAM LIMITED ANNOUNCES FILING OF ANNUAL REPORT ON FORM 20-F New Delhi, September 30, 2011 - Mahanagar Telephone Nigam Limited (the “Company”) NYSE: MTE, is announcing the filing with the U. S. Securities and Exchange Commission (the “SEC”) of the Company’s Annual Report on Form 20-F for the fiscal year ended March 31, 2011 (the “2011 Form 20-F”). A copy of the 2011 Form 20-F is publicly available on the Company’s web site at www.mtnl.net.in/20Fform.doc, as well as the SEC’s web site at www.sec.gov.Upon request, registered holders of the Company’s American Depositary Shares (ADS) may also receive a hard copy by contacting the Company’s ADS agent, The Bank of New York Mellon, at 1-888-269-2377. For additional information contact: Smt. Anita Soni, Director Finance dirfinco@bol.net.in 91-11-2332-1095 -or- Carter Ledyard & Milburn LLP rich@clm.com 212-238-8895
